82866: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-30587: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82866


Short Caption:LAUCHMAN, PT VS. DIST. CT. (TARLTON)Court:Supreme Court


Related Case(s):75597, 75597-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764498Classification:Original Proceeding - Civil - Mandamus


Disqualifications:SilverCase Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerJenelle LauchmanMargaret C. Christopher
							(Alverson Taylor & Sanders)
						LeAnn Sanders
							(Alverson Taylor & Sanders)
						


PetitionerSelect Physical TherapyMargaret C. Christopher
							(Alverson Taylor & Sanders)
						LeAnn Sanders
							(Alverson Taylor & Sanders)
						


Real Party in InterestMichael D. TarltonMarjorie L. Hauf
							(H&P Law, PLLC)
						Matthew G. Pfau
							(H&P Law, PLLC)
						


RespondentTara D. Clark Newberry


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


05/07/2021Filing FeeFiling fee paid. E-Payment $250.00 from LeAnn Sanders. (SC)


05/07/2021Petition/WritFiled Petition for Writ of Mandamus. (SC)21-13125




05/07/2021AppendixFiled Appendix to Petition for Writ. (SC)21-13126




05/07/2021OtherJustice Abbi Silver disqualified from participation in this matter. Disqualification Reason: Law Firms. (SC)


07/09/2021Order/ProceduralFiled Order Directing Answer.  Real Party in Interest's Answer due:  28 days.  Petitioners shall have 14 days from service of the answer to file and serve any reply.  (SC)21-19769




08/05/2021BriefFiled Real Party in Interest's Answer to Writ. (SC)21-22772




08/05/2021AppendixFiled Real Party in Interest's Appendix - Volume 1. (SC)21-22775




08/05/2021MotionFiled Real Party in Interest's Motion for Leave to Permit Transmittal of Original Exhibits in Answer to Writ. (SC)21-22776




08/16/2021Order/ProceduralFiled Order Denying Motion.  Real party in interest has filed a motion to transmit original exhibits pursuant to NRAP 30(d).  As NRAP 30(d) contemplates the transmission of original district court exhibits, the motion to transmit exhibits is denied.  (SC)21-23712




08/19/2021Petition/WritFiled Petitioner's Reply to Answer to Petition. (SC)21-24246




10/13/2021Notice/IncomingFiled Petitioners' Notice of Withdrawal of Writ of Mandamus. (SC)21-29494




10/22/2021Order/DispositionalFiled Order Dismissing Petition. Petitioners' notice of withdrawal of this petition for a writ of mandamus is treated as a motion to voluntary dismiss this petition and granted.  "This petition is dismissed." Case Closed/No Remittitur Issued. (SC)21-30587





Combined Case View